Name: 84/623/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the United Kingdom in respect of expenditure incurred in the 1978 financial year on agricultural products supplied as food aid (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  cooperation policy;  accounting;  economic conditions
 Date Published: 1984-12-12

 Avis juridique important|31984D062384/623/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the United Kingdom in respect of expenditure incurred in the 1978 financial year on agricultural products supplied as food aid (Only the English text is authentic) Official Journal L 325 , 12/12/1984 P. 0063 - 0064+++++( 1 ) OJ NO L 180 , 8 . 8 . 1972 , P . 1 . ( 2 ) OJ NO L 288 , 25 . 10 . 1974 , P . 1 . ( 3 ) OJ NO L 34 , 5 . 2 . 1977 , P . 21 . COMMISSION DECISION OF 12 NOVEMBER 1984 ON THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE UNITED KINGDOM IN RESPECT OF EXPENDITURE INCURRED IN THE 1978 FINANCIAL YEAR ON AGRICULTURAL PRODUCTS SUPPLIED AS FOOD AID ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 84/623/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1703/72 OF 3 AUGUST 1972 AMENDING REGULATION ( EEC ) NO 2052/69 ON THE COMMUNITY EXPENDITURE ARISING FROM THE IMPLEMENTATION OF THE FOOD AID CONVENTION OF 1967 , AND LAYING DOWN RULES ON COMMUNITY FINANCING OF EXPENDITURE ARISING FROM THE IMPLEMENTATION OF THE FOOD AID CONVENTION OF 1971 ( 1 ) , AND IN PARTICULAR ARTICLE 9 ( 3 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2681/74 OF 21 OCTOBER 1974 ON COMMUNITY FINANCING OF EXPENDITURE INCURRED IN RESPECT OF THE SUPPLY OF AGRICULTURAL PRODUCTS AS FOOD AID ( 2 ) , HAVING CONSULTED THE EAGGF COMMITTEE , WHEREAS THE UNITED KINGDOM HAS SUPPLIED TO THE COMMISSION THE SUPPORTING STATEMENTS REQUIRED FOR CLEARANCE OF THE ACCOUNTS IN ACCORDANCE WITH ARTICLE 7 OF COMMISSION REGULATION ( EEC ) NO 249/77 OF 2 FEBRUARY 1977 LAYING DOWN DETAILED RULES FOR THE APPLICATION OF REGULATION ( EEC ) NO 2681/74 ( 3 ) ; WHEREAS , UNDER ARTICLE 1 OF REGULATION ( EEC ) NO 249/77 , ONLY THE NET QUANTITIES TAKEN OVER BY THE AID BENEFICIARY AT THE DELIVERY STAGE PROVIDED FOR BY COMMUNITY RULES CAN BE FINANCED ; WHEREAS AID IS FINANCED UNDER THE PROVISIONS OF THE MOBILIZATION REGULATIONS FOR EACH OPERATION ACCORDING TO THE RELEVANT RULES ; WHEREAS VERIFICATION HAS SHOWN THAT PART OF THE EXPENDITURE DECLARED , TOTALLING POUND 1 527,41 , DOES NOT COMPLY WITH THIS REQUIREMENT AND MUST THEREFORE BE DISALLOWED ; WHEREAS THE MEMBER STATE HAS BEEN FULLY INFORMED OF THIS DEDUCTION AND HAS HAD AN OPPORTUNITY TO STATE ITS VIEWS THEREON , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES EMPOWERED BY THE UNITED KINGDOM TO PAY EXPENDITURE INCURRED IN THE 1978 FINANCIAL YEAR ON AGRICULTURAL PRODUCTS SUPPLIED AS FOOD AID ARE HEREBY CLEARED AS INDICATED IN THE ANNEX HERETO . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 12 NOVEMBER 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX CLEARANCE OF THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES IN THE UNITED KINGDOM EMPOWERED TO PAY EXPENDITURE ARISING FROM FOOD-AID OPERATIONS IN AGRICULTURAL PRODUCTS 1 . FUNDS AVAILABLE AFTER CLEARANCE OF 1976 AND 1977 ACCOUNTS POUND 311,87 2 . ADVANCES AUTHORIZED FOR FOOD-AID OPERATIONS IN RESPECT OF 1978 POUND 1 025 000,00 3 . TOTAL AVAILABLE TO COVER 1978 EXPENDITURE POUND 1 025 311,87 4 . EXPENDITURE EFFECTED IN RESPECT OF 1978 AND RECOGNIZED AS CHARGEABLE TO CHAPTER 92 : FOOD-AID EXPENDITURE FROM THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES POUND 951 002,82 5 . FUNDS AVAILABLE AFTER CLEARANCE OF 1978 ACCOUNTS POUND 74 309,05